Title: Agreement between the American Commissioners and Duportail, Laumoy, and Gouvion, [13 February 1777]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Duportail, Louis Lebègue de Presle,Laumoy, Jean-Baptiste-Joseph, Chevalier de,Gouvion, Jean-Baptiste de
To: 

 
Franklin presumably approved this commitment to the three Frenchmen, and to La Radière four days later; but he soon came to regret the whole business. “I was concerned in sending the 4 Engineers,” he wrote eight months afterward, “and in making the Contract with them: but before they went, I had reason to dislike one of them, and to wish the Agreement had not been made, for I foresaw the Discontent that Man was capable of producing among his Companions, and I fancy that if instead of America they had gone to Heaven it would have been the same thing.”
 
[February 13, 1777]


Agreement
  Convention


1st. It is agreed that the Congress of the United States of America shall grant to the Chevalier du Portail now Lieutenant Colonel in the royal Corps of Engineers of France, the Rank of Colonel in their Service.
1me. Le Congres des Etats unies de l’amerique donnera a monsr. Le Chevalier duportail Lieutenant Colonel dans le Corps royal du Genie de la France, le grade de Colonel dans leur [Service].


2d. The Congress of the United States of America will grant to Monsr. de Laumoy now major in the Royal Corps of Engineers of France, the Rank of Lieutenant Colonel in their Service.
2. Le Congres des Etats unies de l’amerique donnera a monsieur de Laumoy major dans le Corps royal du Genie de la France, le grade de Lieutenant Colonel.


3d. The Congress of the United States of America will grant to Monsr. de Gouvion now Capt. in the Royal Corps of Engineers of France, the Rank of Major in their Service.
3 Le Congres des Etats unies donnera a Monsieur de Gouvion capitaine dans le Corps royal du Genie de la France, le grade de Major dans leur Service.



4th. Messrs. Le Chevalier duportail, de Laumoy, and de Gouvion, shall be at liberty to quit the Service of the united States provided it is not during a Campaign or during any particular service, unless ordered so to do by the King of France: and the Congress may dismiss them or any of them whenever they may judge it proper.
4me. Ces Messrs. serront libre de quitter le Service des Etats unies quand ils le desireront; bien entendu pourtant que ce ne serra pas dans le milieu d’une Campagne, ou d’une besogne commencé, a moins qu’ils ne fussent appellés par le Roy de France, le Congres pourra de son coté les remercier quand il le jugera apropos.


5. If all or either of these Gentlemen should be made prisoners by the King of Great Britain the Congress shall use all due means to obtain their Liberty.
5me. Dans le Cas que ces officiers serront pris par le Roy de la grande Bretagne Le Congres emploira toutes les moyens convenables pour les procurer leur Liberté.


6 These Gentlemen shall use all possible dilligence in preparing for their embarkation in order to reach Philadelphia or wherever else the Congres of the united States may be to obey their orders.
6me. Ces Messieurs se prepareront en toute dilligence a s’embarquer et se trouver a Philadelphia ou a quelque autre endroit où le Congres s’assemblera pour y attendre les ordres du Congres.


7 The pay of these Gentlemen shall be such as is given to officers of their Rank in the Service of the States of America, and shall commence from the date of this agreement.
7me. La paye de ces Messrs. serra la même que celle des officiers de leur rang dans le Service des Etats unies de l’amerique, elle commencera du Jour de la datte des presents conventions.



8th These Gentlemen shall procure and provide for their own passages in such Ships, and in such manner as they shall think proper.
8 Ces Messrs. se procureront leurs passages à leur propre depense, dans telles vaiseaux et en telle façon qu’ils le jugeront a propos.


The above agreement was entered into and concluded by us at Paris this 13 February 1776.
signed  B Franklin
  S Deane
  LE CHE DU Portails
  Gouvion L’AINÉ
  signé pour Mr. de Laumoy
Copy

Note Mr la Radiere was afterwards agreed with on the same terms with the within officers and is to be a Lieut. Colonel.

